SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): August 28, 2012 H.J. HEINZ COMPANY (Exact name of registrant as specified in its charter) Pennsylvania 1-3385 25-0542520 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One PPG Place, Pittsburgh, Pennsylvania (Address of principal executive offices) (Zip Code) 412-456-5700 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM5.03. Amendments to Articles of Incorporation or Bylaws; Change in Record Date Effective August 28, 2012, the Board of Directors of the Company amended Article II, Section5 of the Company By-Laws to change the permissible window for the record date from not less than ten or more than seventy days to not more than ninety days prior to the applicable shareholders meeting.The amendment was adopted to attain consistency with Section 1763 of the Pennsylvania Business Corporation Law. ITEM9.01. Financial Statements and Exhibits (d) Exhibits ExhibitNumber (Referencedto Item 601 of RegulationS-K) Description of Exhibit H.J. Heinz Company By-Laws SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. H.J. HEINZ COMPANY By /s/ Theodore N. Bobby Theodore N. Bobby Executive Vice President, General Counsel and Corporate Secretary Dated: August 31, 2012 EXHIBIT INDEX ExhibitNo. Description H. J. Heinz Company By-Laws
